STBATJP, C. J.
(dissenting).
On the 9th of February, 1907, Forsythe, in the justice’s court, commenced an action for services rendered, against McMillan by the filing of an unverified complaint. Summons showing personal service on McMillan on the 25th of Febru*588ary was returned, and was filed by tbe justice on the 9th of March. All these were properly entered in the justice’s docket and are shown by the files. The justice’s record and docket show no appearance by McMillan, but show that at the expiration of his time to appear and plead, entries on the 11th of March were made of his default and judgment against him in accordance with the demands of the complaint. The justice’s record further recites that:
“From the evidence I find the defendant is indebted to plaintiff in the sum of $200.30, including interest. It is therefore ordered and adjudged by the court that plaintiff have and recover from the defendant the sum of $200.30, and costs taxed at $3.40, C. F. Durand, justice of the peace.”
It was, however, made to appear, aliunde the justice’s record, that before default day the attorneys for McMillan mailed to the justice a demurrer to the complaint which was received by him. The filing fees required by the statute having not been tendered nor paid, the justice did not file the demurrer, but placed it in an envelope and indorsed thereon “Held for fees,” and kept it about his office, but not with the files and records of the ease. The justice, treating the tender of the demurrer without payment of fees as no appearance, later entered the default and judgment. There the matter stood until in July, 1910, when an execution was issued on the judgment. It was claimed by McMillan that until the service of the execution he had no knowledge that a judgment had been taken against him, he assuming that his demurrer had been filed, and that the case during 'all that time was pending on demurrer. Because no notice of the entry of the judgment had been given him as required by statute to set in motion his time to appeal, McMillan had the right to prosecute an appeal from the judgment to the district court within 30 days from the time he first obtained notice or knowledge of the entry of the judgment, which was in July, 1910. He then took no appeal. Instead he applied to the district court for, and was given, a review by certio-rari of the justice’s record and proceedings by which review he sought to have the justice’s judgment annulled and vacated on the alleged ground that the mailing of the demurrer and *589its receipt by tbe justice constituted in law a filing of the demurrer and an appearance, notwithstanding the filing fees were not paid nor tendered, and that hence the justice, without authority, and in excess of jurisdiction, entered the default and judgment. The district court on such review refused to annul, but affirmed, the judgment. From that judgment of the district court McMillan prosecuted an appeal to this court. The judgment was affirmed by us. McMillan v. Durand, 38 Utah, 274, 112 Pac. 807. While the case on certiorari was pending on appeal, Forsythe served notice on McMillan of the entry of the judgment in the justice’s court. Within thirty days from that time McMillan prosecuted an appeal from the justice’s judgment to the district court. There a motion was made to dismiss the appeal on the ground that it was not taken in time, it being claimed that McMillan, by his direct attack on the justice’s judgment by certiorari, had, for nearly two years before taking his appeal, actual knowledge and notice of the entry of the judgment. The district court refused to dismiss the appeal, and was about to proceed with the case when we, on prohibition, arrested his action. That opinion was rendered by us in April, 1912, and is reported (Forsythe v. District Court) in 41 Utah, 16, 123 Pac. 621. Then in June, 1912, McMillan brought this action in equity to annul the justice’s judgment upon allegations that he, until service of the execution, had no knowledge of the entry of the judgment in the justice’s court, and until then assumed and believed that the case was pending on demurrer and upon allegations of fraud that F. G-. Luke, as the attorney for Forsythe and J. A. Luke, principal stockholders of the Merchants ’ Protective Association, a collecting agency, with knowledge that the demurrer had been mailed and received by the justice, and that McMillan had good defenses to the complaint, persuaded and induced the justice not to file the demurrer, to enter a default, and, without evidence, to enter a judgment in accordance with the demands of the complaint. It is also alleged that McMillan, by payment and bar of the statute of limitations, had good defenses to the complaint, but by reason of the alleged fraud was prevented from interposing them. These allegations were *590all denied by tbe defendants. They further pleaded the certiorari and prohibition proceedings in bar and as estoppels to this action. The case was tried to the court, who found the issues in favor of the plaintiff. McMillan, annulled the justice’s judgment and enjoined its enforcement. From that judgment Forsythe has prosecuted this (appeal. He contends that the findings and conclusions as to the alleged fraud are not sustained by the evidence, and that equity may not be invoked to annul the justice’s judgment, except on allegations and proof of fraud in the procurement of the judgment.
I think it well settled that the fraud for which equity will relieve against the enforcement of judgments is that practiced in the procurement of the judgment, and not that which taints or vitiates the cause of action upon which the judgment was founded (1 High on Injunction, Section 190A), and must be extrinsic and collateral to the matters involved in the issues or trial at law (23 Cyc. 1024), and must be actual and positive and not merely constructive (Ross v. Wood, 70 N. Y. 8), and that the party seeking.the relief must show that his situation was not due to his own fault or neglect in failing to plead to or defend the original action, or otherwise to watch over, protect, and assert his rights in the proceedings, or to apply in due season for such remedies hs were open to him by appeal or other proceedings to vacate the judgment (23 Cyc. 979). These propositions are not seriously controverted. The court found that the Lukes, knowing that the demurrer had been mailed to and received by the justice, and that McMillan had a good defense to the complaint, induced the justice not to file the demurrer. I do not see any evidence to support the finding. It is not claimed that the demurrer was served on any one — it was not required to be served — nor is it claimed that the Lukes’ attention, in any manner, was called to the demurrer, or that any one said anything or eommuni-ctated anything to them concerning it. It is not even shown that J. A. Luke had anything whatever to do with the case. F. G. Luke, as appears by the complaint filed before the justice, acted as the attorney for Forsythe. But it is not shown that he had any knowledge that a demurrer had been *591mailed to the justice, or that it for any reason was withheld from filing. It is not claimed that McMillan or his attorneys, or the justice, or any one, gave Forsythe, or Luke, his attorney, any such information. It is not even shown at whose request the default was entered. It is presumed at Luke’s, from the fact that he acted as attorney for Forsythe. I think that a natural presumption, but it does not follow from that that he had any knowledge that a demurrer had been sent to the justice, or that it was withheld. The justice’s record did not disclose any such thing. So an inspection of the record and files gave no such information. The only evidence given to substantiate these allegations of fraud is that the attorneys for McMillan mailed a demurrer to the justice, who withheld it from filing because his fees were not tendered nor paid, that he did not notify counsel that the demurrer was withheld from filing, and that F. G-. Luke was the attorney for Forsythe, and as such filed, or caused to be filed, the complaint for him. From that' it is argued that Forsythe or Luke, his attorney, had knowledge that the demurrer had been mailed to the justice, and that Luke persuaded and induced him not to file it, and not to notify Me-' Millan’s counsel that the demurrer was withheld. I do not think such deductions of fraud justifiable where, as here, the proof of fraud must be clear and positive.
- I think the justice’s-fees were waivable, and that before he withheld the demurrer from filing he ought' to- have demanded his fees, which he did not do, and that that was■ ground on an application therefor to have set aside the default and judgment. But when equity is invoked to annul the judgment on the ground of fraud, that is another matter. Because the justice erroneously or improperly withheld the demurrer from filing because his fees were not paid does not, in itself, justify a charge of fraud on the part of the justice or of the plaintiff, or his attorney. Were that true, then mere errors made by a justice would, in equity, be ground to annul judgments- rendered by him. The complaint in this action proceeds on the theory of actual fraud and connivance between the justice and Forsythe’s attorney in withholding and not filing the demurrer. Whatever speculation may be *592indulged as to that, I see no evidence in tbe record upon which, to base any such a finding. Because the justice erroneously or improperly withheld the demurrer from filing did not divest him of jurisdiction to enter the default and judgment. That in effect is what is held by us in the case on certiorari. 38 Utah, 274, 112 Pac. 807.
The point also is made that the complaint before the justice was not verified. Because of that I do not think the justice was without jurisdiction to, proceed. The complaint admittedly states facts sufficient to constitute a cause of action. Another point is made that the justice entered the judgment without evidence. His record, in effect, recites that the judgment was entered upon evidence. It recites that:
"From the evidence I find that the defendant is indebted to the plaintiff in the sum of $200.30.”
The dictrict court, in this action, does not find that the justice’s judgment was rendered or entered without evidence. What the court found is:
"That there was not sufficient evidence offered or received by the said justice at the time of the' entry of said • judgment, or at anytime prior thereto, in support of said complaint. ’ ’
It is not disclosed in this case what evidence was offered or received by the justice. Nor does the proof show that no evidence was offered or received, or that the justice’s recital in such respect is false. The only proof as to that is the testimony of the justice, who testified that:
‘1 There were many judgments entered upon the same basis— nonpayment of fees~and this case made no more impression upon my mind than any other case. I do not remember whether there was any evidence taken in this-case or not” —and the testimony of Luke who testified:
"I do not remember anything about it now.”
These witnesses were called by the plaintiff, and'by them it was expected to prove that the judgment was entered without evidence. I do not think that the testimony given by them is proof of such fact; at least not sufficient to overcome the recitals of the justice’s record that the judgment was entered upon evidence. Merely to call witnesses, though they *593may be hostile, to prove a fact, and who but testify that they did not then remember anything about it, is far from, proving the fact itself. But, further, equity may not be invoked to annul a judgment on the ground that it was rendered or entered on insufficient or no evidence. Hunter v. Hoole, 17 Cal. 418; Powell v. Stewart, 17 Ala. 719; Wright v. Eaton, 7 Wis. 597; Martin v. Pifer, 96 Ind. 245; Burke v. Wheat, 22 Kan. 722. This is so, as the remedy is by appeal, writ of error, or certiorari.
It is also contended that there is no merit to the complaint filed before .the justice for the reason that the evidence in this ease, without dispute, shows that the claim sued on before the justice had been paid and was barred. Of course, in this action to annul the judgment entered by the justice, the plaintiff here, among other things, was required to show that he had a meritorious defense to the complaint filed before the justice. But the issue as to whether the plaintiff in the justice court ought to have prevailed on his complaint, or the defendant on his defense of payment or bar of the statute, was not before the court for adjudication. Since such defenses were material only to the inquiry of whether the plaintiff had any defense to the complaint in the justice’s court, any offer of the defendants to prove that the claim had not been paid, and that the statute had not run, or was tolled, would have been impertinent, just as it would have been impertinent to have offered proof in support of the allegations, of the complaint filed before the justice. What the plaintiff by this action contends is that he, in the justice’s court, was prevented through fraud from interposing and making such defenses, and for that reason seeks to have the judgment annulled, and set aside in order that he may properly make and show them. But notwithstanding that, the district court in this action stated the conclusion “that the alleged claim upon which said action (in the justice’s court) was. founded has been duly paid and satisfied,” and was barred. Thus, the defenses which the plaintiff showed he could interpose and make to the complaint in the justice’s court, if the judgment be annulled and set aside, the court, in this action, adjudged in plaintiff’s favor as though the court had before *594it and had tried such issues on merits. I, therefore, think the complaint made of that is well founded.
But aside from these considerations I think the plaintiff must be denied relief in equity on the ground that he had a complete remedy by appeal, but wholly, through his own fault and neglect and without any fault or interference whatever on the part of the defendants, or either of them, failed to avail himself of it. Let it be conceded that the plaintiff presumed that the case in the justice’s court for more than three years was pending on demurrer, and that he had no knowledge that a judgment had been-taken against him until the service of an execution in July, 1910. He then, within thirty days thereafter, had the right to prosecute an appeal from the justice’s judgment to the district court. This he did not do until nearly two years thereafter, and after he had unsuccessfully pursued a wrong and unavailing remedy and had long lost his right to appeal. It is claimed that he did not then know that he had the right to appeal. But from the time of the mailing of his demurrer in February, 1907, to the presentation and submission of this cause, he, in all that he did, was represented by counsel. But it is said that they also did not know that then the right of an appeal existed, and for that reason unsuccessfully sought relief by certiorari, and when that was ended the right to appeal had long expired. 41 Utah, 16, 123 Pac. 621. It is familiar doctrine that equity will not relieve against a judgment at law where complete relief against the judgment could have been had by appeal but which, through the neglect or fault of the aggrieved party, and without the fault of his adversary was not taken. To invoke equity in such case because of the want of knowledge that the right of an appeal existed, or losing it by mistaldng and pursuing an unavailing and inappropriate remedy, is to do violence to the familiar maxims, that “ignorance of the law excusses no one,” and “that to be ignorant of the law is gross neglect, ’ ’ and to the principle that an election of remedies is final and conclusive. I, therefore, think the judgment should be reversed.